Name: Commission Regulation (EEC) No 3080/82 of 19 November 1982 on the supply of common wheat and common wheat flour to the World Food Programme as food aidt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 82 Official Journal of the European Communities No L 325/ 13 COMMISSION REGULATION (EEC) No 3080/82 of 19 November 1982 on the supply of common wheat and common wheat flour to the World Food Programme as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid Operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 Q ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ( l ), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 26 April 1982 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 12 365 tonnes of cereals to the World Food Programme under its food ­ aid programme for 1982 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 November 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . O OJ No L 164, 14 . 6 . 1982, p . 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. m OT No L 263. 19 . 9 . 1973. d . 1 . (6) OJ No L 192, 26. 7. 1980, p. 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 325/ 14 Official Journal of the European Communities 20 . 11 . 82 ANNEX la 1 . Programme : 1982 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5 . Total quantity : 11 200 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, Telex 411 475 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the bread-making quality required for intervention (moisture : maximum 14-5 %) 10 . Packaging : in bulk plus 228 500 empty new jute sacks of a capacity of 50 kilograms, 150 needles and sufficient twine  marking on the bags (in letters at least 5 cm high) : 24 500 bags : 'ETHIOPIA 4257 / WHEAT / ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 204 000 bags : 'ETHIOPIA 2488 EXP / WHEAT / ASSAB / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 11 . Port of shipment : Copenhagen, Aaarhus, Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool, Belfast, Le Havre, Rouen, Marseille, Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (') 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 2 December 1982 16 . Shipment period : 15 December 1982 to 20 January 1983 17. Security : 6 ECU per tonne (') In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . 20 . 11 . 82 Official Journal of the European Communities No L 325/ 15 BILAG lb ANHANG lb  TlAPAPTHMA 16 ANNEX lb  ANNEXE lb  ALLEGA TO lb  BITLAGE lb Partiets nummer MÃ ¦ngde til levering (fob) (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Nach fob zu bringende Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Tonnage fob Address of store Town at which stored NumÃ ©ro du lot Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Numero della partita Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Fob aan te leveren hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 11 200 Hansa Lagerhaus Hamburg, Nr. 110 401 Stroen und Co Aversween 11 2102 Hamburg 93 No L 325/ 16 Official Journal of the European Communities 20 . 11 . 82 ANNEX Ila 1 . Programme : 1982 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Republic of Niger 4. Product to be mobilized : common wheat flour 5 . Total quantity : 250 tonnes (343 tonnes of cereals) 6 . Number of lots : one in four parts 1 . 110 tonnes (LOME / NIAMEY) 2. 20 tonnes (APAPA / AGADEZ) 3 . 90 tonnes (APAPA / MARADI) 4. 30 tonnes APAPA / ZINDER) 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 West Mall, UK-Reading RGl 7QW, Berks (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5 % minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  double jute sacks of a minimum weight of 600 g or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 1 . 'NIGER 2445 EXP / FARINE DE FROMENT / LOME EN TRANSIT POUR NIAMEY / DON DE LA COMMUNAUTE Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 2. 'NIGER 2445 EXP / FARINE DE FROMENT / APAPA EN TRANSIT POUR AGADEZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 3 . 'NIGER 2445 EXP / FARINE DE FROMENT / APAPA EN TRANSIT POUR MARADI / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 4. 'NIGER 2445 EXP / FARINE DE FROMENT / APAPA EN TRANSIT POUR ZINDER / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 1 1 . Port of shipment : Copenhagen, Aarhus, Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool, Belfast, Dublin, Le Havre, Rouen, Marseille, Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (2) 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 2 December 1982 16. Shipment period : 15 December 1982 to 20 January 1983 1 7. Security : 1 2 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (2) In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . 20 . 11 . 82 Official Journal of the European Communities No L 325/ 17 BILAG lib  ANHANG lib  I1APAPTHMA 116  ANNEX lib  ANNEXE lib  ALLEGATO lib  BIJLAGE lib Partiets nummer MÃ ¦ngde til levering (fob) (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Nach fob zu bringende Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Tonnage fob Address of store Town at which stored NumÃ ©ro du lot Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Numero della partita Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Fob aan te leveren hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 343 WM Gleadell and Sons Ltd Hemswell Morton Gainsborough Lincolnshire No L 325/ 18 Official Journal of the European Communities 20 . 11 . 82 ANNEX Ilia 1 . Programme : 1982 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Jordan 4. Product to be mobilized : common wheat flour 5 . Total quantity : 600 tonnes (822 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 West Mall , UK-Reading RG1 7QW, Berks (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0*62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  double jute sacks of a minimum weight of 600 g or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'JORDAN 2301 EXP / WHEAT FLOUR / AQABA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF WORLD FOOD PROGRAMME' 11 . Port of shipment : Copenhagen, Aarhus, Hamburg, Bremen, Rotterdam, Antwerp, London, Liverpool , Belfast, Le Havre , Rouen,. Marseille, Dunkerque, Genoa, Trieste or another Community port with regular shipping connections with the recipient country (2) 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 2 December 1982 16 . Shipment period : 15 December 1982 to 20 January 1983 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (2) In all cases where a port other than those listed above is chosen, the tender must be accompanied by a declaration by the competent port authorities certifying that the port has regular connections with the recipient country during the period of shipment provided for in point 16 . 20 . 11 . 82 Official Journal of the European Communities No L 325/ 19 BILAG Mb  ANHANG Mb  lÃ ¬APAPTHMA III6  ANNEX IHb  ANNEXE Mb  ALLEGATO Mb  BIJLAGE Mb Partiets nummer MÃ ¦ngde til levering (fob) (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Nach fob zu bringende Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Tonnage fob Address of store Town at which stored NumÃ ©ro du lot Tonnage Ã mettre en fob Nom et adresse du stockeur Lieu de stockage Numero della partita Tonnellaggio da mettere in fob Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Fob aan te leveren hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 822 WM Gleadell and Sons Ltd Hemswell Morton Gainsborough Lincolnshire